Citation Nr: 1219651	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to September 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in December 2009, and a substantive appeal was timely received in December 2009.  

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  The Board notes that the title page of the hearing transcript indicates that the Veteran is represented by an attorney; however, the representative at the hearing was not an attorney but a Veterans Counselor with the Texas Veterans Commission.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that an audiogram on induction examination in February 1968, shows puretone thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were 0, -5, -5, and 60 in the right ear and 5, -5, 5, and 35 in the left ear, thereby meeting the criteria for hearing loss in the right ear.  A second audiogram on that same date shows puretone thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were -5, -5, -5, and 35 in the right ear and 0, 0, 25, and 45 in the left ear, thereby meeting the criteria for hearing loss in the left ear.  Therefore hearing loss in both ears was shown on entrance examination.  An audiogram on separation examination in September 1969 shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 0, 40, and 45 in the right ear and 5, 5, 15, 10 and 50 in the left ear.  Therefore bilateral hearing loss was indicated on entrance examination and when compared to the separation examination there was an upward shift in some of the thresholds tested.  

The Veteran's DD 214 shows he was a unit organizer and supply specialist during service and served in Vietnam.  In January 2012, he testified that during service he did not have hearing protection and was exposed to noise from being around howitzers, rocket fire, dust and wind storms, and construction.  

On VA examination in August 2009, audiometric test results show the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner noted that the Veteran's acoustic trauma was due to exposure to firearms during service and after service was due to construction work.  The examiner concluded that the Veteran's bilateral hearing loss is not related to service because a comparison between induction and separation audiometric thresholds reveals no aggravation of the preexisting hearing loss.  The examiner noted that there is no scientific basis for the delayed onset of noise induced hearing loss and concluded that it is more likely that the progression of the hearing loss is the result of noise exposure encountered following military service.  As the examiner did not address the upward shift in hearing loss when comparing the entrance examination to the separation examination, the opinion is inadequate.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances another VA examination is warranted to determine whether the Veteran's preexisting bilateral hearing loss was aggravated by service beyond the natural progress of the disease.

The statement of the case shows that VA treatment records from September 2000 to August 2009 were associated with the claims folder; however, these records are not currently in the file and need to be associated with the record.  



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from 2000 to the present from the VA Medical Center in Houston, Texas.  If any of the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA audiological examination to determine whether his preexisting bilateral hearing loss was aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms?  The examiner is asked to compare the audiogram on entrance examination in February 1968 to the audiogram on separation examination in September 1969 and address the upward shift in some of the tested thresholds.   

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


